BEER, Judge
(concurring).
I concur because I feel obliged to follow the guidelines set in Lomenick v. Schoeffler, supra.
In my view, the amount of the award signals a breach of discretion but for the highly questionable conclusion that Lulu Robinson’s hospitalization was necessary and related to the accident.
I cannot reach this conclusion. In my view, her hospitalization was not only unnecessary but contrived. It resulted, in my opinion, from a combination of the following non-medical factors: (1) It cost her virtually nothing out of pocket because of insurance, etc. (2) The doctor who ordered it (but who felt that it was not at all necessary) was far more concerned about the “malpractice picture” than about Lulu Robinson’s totally subjective complaints. (3) It materially increased the possibility of a higher award in her claim against New Orleans Public Service, Inc., et al.
I would very substantially reduce the amount of the award but for the previously noted mandate.